Citation Nr: 0016570	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error in rating 
decisions rendered in April 1977 and July 1981 which denied 
service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1969 and from May 1971 to April 1976.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

In that decision, the RO found no clear and unmistakable 
error in rating decisions rendered in April 1977, July 1981, 
June 1995, and February 1997.  However, the Board notes that 
the latter two rating decisions of June 1995 and February 
1997 did not address the issue of service connection for an 
anxiety disorder.  Therefore, to the extent that this issue 
was not addressed in those decisions, there is no decision to 
review for clear and unmistakable error.  Accordingly, the 
Board need only consider the rating decisions of April 1977 
and July 1981. 


FINDINGS OF FACT

1.  The evidence which was of record at the time of the 
rating decisions of April 1977 and July 1981 did not include 
competent evidence of a chronic anxiety disorder in service 
or a medical opinion showing a link between this disorder and 
the veteran's period of service.

2.  The rating decisions of April 1977 and July 1981, which 
denied service connection for an anxiety disorder, were based 
on the correct facts as they were known at that time, and 
were in accordance with the existing law and regulations.


CONCLUSION OF LAW

The rating decisions of April 1977 and July 1981, which 
denied service connection for an anxiety disorder, do not 
contain clear and unmistakable error.  38 C.F.R.       § 
3.105(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there was clear and unmistakable 
error in rating decisions of April 1977 and July 1981, which 
denied service connection for an anxiety disorder.  He argues 
that both of those decisions, if properly decided, would have 
granted service connection for an anxiety disorder. 

The applicable regulations provide that previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has set forth a three-pronged test to determine whether 
CUE is present in a prior determination:  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo, 6 Vet. 
App. at 43-44, citing Russell, 3 Vet. App. at 313.  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error, Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991), nor does the failure to fulfill the duty to 
assist.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The evidence of record at the time of the April 1977 and July 
1981 rating decisions included the veteran's service medical 
records which show treatment for psychological problems, 
including anxiety.  Of particular relevance, a December 1973 
entry noted that the veteran had undergone a recent 
personality change, with no physical pathology found to 
explain these changes.  When seen in January 1974, the 
veteran reported a history of losing his temper and 
destroying property.  In February 1974, it was noted that the 
veteran had emotional lability related to situational stress.  
The veteran was eventually placed on profile in February 1975 
for severe anxiety.  At his separation examination in 
February 1976, the veteran denied depression, excessive 
worry, loss of memory, and nervous trouble.  Objectively, no 
neurological or psychiatric abnormalities were reported.  

In March 1977, the veteran filed a claim for service 
connection for a nervous condition.  By a rating decision 
rendered in April 1977, the RO denied service connection for 
this condition, characterized as psychosis or neurosis.  The 
RO based its decision on the fact that service medical 
records did not confirm the existence of either neurosis or 
psychosis while on active duty, nor was psychosis present 
during the one-year presumptive period following service.  
The veteran was notified of that decision and of his 
appellate rights that same month but failed to seek appellate 
review within one year of notification.  Hence, that decision 
is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1999).

In January 1981, the veteran filed another claim for service 
connection for an anxiety condition, and was afforded a VA 
examination in April 1981.  During the interview, it was 
noted that the veteran was currently incarcerated for 
possession of stolen property.  Based on the interview and 
findings from mental status examination, the diagnosis was 
personality disorder with inadequate and passive aggressive 
features.  

A July 1981 rating decision was issued which denied service 
connection for a nervous condition, identified on the rating 
sheet as "personality disorder with inadequate and passive 
aggressive features."  The RO determined that, although the 
veteran was treated for psychological problems in service, 
service medical records did not show a chronic neurosis or 
psychosis.  The rating sheet also noted that a personality 
disorder was a constitutional or developmental abnormality.  
That decision became final, as the veteran failed to seek 
appellate review within the one year period after he was 
notified of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1999).  The service incurrence of a 
psychosis may be presumed if such is manifested to a degree 
of 10 percent within one year after discharge from a period 
of active service lasting 90 days or more.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a) (West 1991 & Supp 1998); 38 C.F.R. §§ 
3.307, 3.309 (1999).  The Board notes that these regulations 
existed in essentially identical form in 1977 and 1981.

The veteran did not appeal the rating decisions of April 1977 
or July 1981.  Under the applicable law and regulations, 
previous determinations which are final and binding, 
including decisions regarding service connection, will be 
accepted as being correct in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a) (1999).

The Board finds that the decisions of April 1977 and July 
1981, which denied service connection for an anxiety 
disorder, did not contain CUE.  The veteran claimed that the 
rating decision rendered in April 1977 was flawed in stating 
that neither psychoses nor neuroses were shown to have been 
present in service.  The veteran argued that service medical 
records clearly showed that he was placed on profile in 
February 1975 for severe anxiety.  Although the RO did not 
specifically refer to this evidence in its April 1977 
decision, the Board notes that not until February 1990 were 
ROs required to include in their decisions "a statement of 
the reasons for the decision" and "a summary of the evidence 
considered."  38 U.S.C.A. § 5104(b); see Veterans' Benefits 
Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 
2062, 2066 (1989).  The Court has held that silence in a 
final RO decision made before February 1990 cannot be taken 
as showing a failure to consider the relevant law, 
regulations, and evidence of record.  See Eddy v. Brown, 9 
Vet. App. 52, 58 (1996).  Consequently, the RO's failure to 
include a discussion of all the pertinent evidence then 
before it in its April 1977 rating decision cannot form a 
basis for a valid claim of clear and unmistakable error.

For the sake of discussion purposes, even if the RO's failure 
to discuss or consider this evidence did amount to error, it 
is not absolutely clear that a different result would have 
ensued.  As noted, CUE is the kind of error that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo, 6 Vet. App. at 43.  In this case, the fact that the 
veteran was placed on profile after being treated for severe 
anxiety does not equate to a finding that a chronic anxiety 
condition was present in service.  The Board stresses that 
the separation examination report dated in February 1976 was 
negative for any complaint, treatment or finding for any 
psychological problems.  Thus, any error by the RO would be 
considered harmless. 

The Board also finds that the July 1981 rating decision did 
not contain CUE.  The Board notes that the July 1981 decision 
did include a discussion of the veteran's service medical 
records showing treatment for anxiety and personality 
problems.  The RO concluded, however, that no chronic 
neurosis or psychosis was present in service, nor did 
psychosis become manifest during the one-year presumptive 
period following service.  The veteran's primary argument 
with respect to that decision is based on the fact that the 
VA examination performed in April 1981 was conducted without 
a review of the claims file.  The veteran argued that the 
examiner was therefore unaware of his combat experiences as 
well the diagnosis of severe anxiety in service.  This 
argument is without merit, as it is merely an allegation that 
VA breached its duty to assist the veteran.  The Board 
emphasizes that a failure to fully develop the evidence is 
not considered to be clear and unmistakable error.  "[T]he 
VA's breach of the duty to assist cannot form a basis for a 
claim for CUE because such a breach creates only an 
incomplete rather than an incorrect record."  Caffrey, 6 
Vet. App. at 384. 

Thus, the evidence which was of record at the time of the 
RO's July 1981 rating decision was insufficient to support a 
claim for service connection for an anxiety disorder.  
Therefore, the Board finds that the decision by the RO was in 
accordance with the applicable law and regulations.  Although 
the appellant disagrees with the conclusions reached by the 
RO, an asserted failure to evaluate and interpret the 
evidence correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

For the foregoing reasons, the Board finds that there was no 
clear and unmistakable error in the prior rating decisions of 
April 1977 and July 1981 which denied service connection for 
an anxiety disorder.  Even if the RO failed to properly 
consider treatment for anxiety in service, the outcome was 
not manifestly different but for the error, as there was not 
sufficient evidence to support the claim.  Accordingly, the 
benefit sought on appeal is denied.










ORDER

The rating decisions of April 1977 and July 1981, which 
denied service connection for an anxiety disorder, did not 
involve clear and unmistakable error.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

